ON SUGGESTION OF ERROR.
The appellee's action is for the recovery of damages for the practical destruction of a fishery business, the actual damages claimed therefor being the loss of profits therefrom. The main opinion rendered herein when the judgment of the court below was reversed, which appears in 21 So. 2d 463, correctly held that she had failed to prove with a reasonable degree of certainty any loss of profits, and therefore the judgment of the court below should be reversed, but it was incorrect in further holding that because no loss of profits was thus shown the appellant's request for a directed verdict should have been granted. The appellee's failure to prove actual damages for the destruction of her fishery business did not bar her from recovering nominal damages therefor. In order, therefore, to hold that the appellant's request for a directed verdict should have been granted some other reason must appear therefor. Three such reasons are advanced, (1) that the evidence is insufficient to warrant a jury in finding that the effluent placed in the river by the appellant contributed to the killing of the fish; (2) that the evidence discloses that the appellee's fishery business was destroyed by the killing of fish in 1941, for which she had been paid by the appellant, consequently she had no such business to be again destroyed in 1943; and (3) that although the effluent discharged into the river from the appellant's plant may have contributed to the killing of the fish in the river the appellee has no cause of action *Page 548 
therefor against the appellant for the reason that she did not own the fish.
The first two of these asserted reasons are without merit for it is clear from the evidence that the jury would be warranted in finding that the destruction of the fish was contributed to by the effluent permitted by the appellant to escape from its plant, and that her fishery business though decreased in volume by the killing of the fish in 1941 was still in existence in 1943 and was still being operated by her.
The facts relative to the existence vel non of a cause of action in the appellee for the killing of the fish appear in our former main opinion and will not be here repeated.
The appellee did not own the fish, but she and all other persons who could obtain access to Pascagoula River had the right to take fish therefrom and dispose of them at pleasure; in addition, the appellee had the right to permit or exclude others from obtaining access to the river over her property, and to grant permits therefor on her own terms. Both of these are valuable rights for the destruction of which by the pollution of the river she would be entitled to recover damages. 22 Am. Jur., Fish  Fisheries, Section 25, and cases cited in note to Johnston v. Galva, 316 Ill. 598, 147 N.E. 453, 38 A.L.R. 1384, at page 1395.
On the evidence the jury was warranted in finding, as it did, that the effluent from the appellant's manufacturing plant polluted the river and materially contributed to, if it did not solely cause, the death of the fish, which resulted in the practical destruction of the appellee's fishery. One of the elements of the value of the appellee's right to permit others to obtain, or exclude others from obtaining, access to this river in order to fish therein, was to use it to promote a commercial purpose within limitations not here necessary to set forth. In order for persons permitted by her to obtain access to the river to be enabled to fish therein, they must have fishing tackle, bait, boats, and if they remain there for any length of time food and *Page 549 
lodging, the furnishing of which is so closely related to the appellee's right to permit persons to obtain access to the river on her own terms as to become virtually a part of it. If the killing of the fish caused persons to discontinue availing themselves of the appellee's fishing facilities, the principal element of the value of this right of the appellee was destroyed; and she is entitled to damages therefor, — and actual if she proves such, but nominal if she does not. Consequently, the court below committed no error in refusing the appellant's request for a directed verdict in its favor.
One of the errors complained of by the appellant is the admission of certain evidence introduced by the appellee. One Bond testified on behalf of the appellee as to the effluent cast into the river by the appellant and its effect on the fish therein. In the course of his examination in chief he stated in reply to questions directed thereto: "They got a bunch of fishermen and took us up there, and they showed us over the plant, and showed us the ponds and spillways, and where the stuff run out of the ponds and into the creek and down the river." Later on in his examination in chief he stated there were 12 or 15 in this party, that defendant took them up there and the party was in charge of Mr. Grant, that they furnished transportation, entertainment, and bore all expenses. He was then asked this question by counsel for the appellee, plaintiff in the court below:
"Q. As you went up and got there what, if anything, did they furnish to drink? (Defendant objects.)
"By the Court: Let him go ahead and state. I don't think it is material.
"A. They furnished anything we wanted to drink."
The examination then proceeded as follows:
"Q. Did they drink? A. Yes, sir.
"(Question does not appear.) A. Some drank beer and some drank whiskey and some drank soft drinks.
"Q. What did you drink? A. Beer. *Page 550 
"Q. Did they get under the influence of it? A. Some of them did.
"Q. Did they give you dinner? A. Yes, sir.
"Q. What did they have to drink there? A. Beer, whiskey and soft drinks.
"Q. Did anybody get under the influence of it? A. Yes sir. (Defendant objects.)
"By the Court: I will sustain the objection to the last question and answer."
It will be observed that the witness answered the question as to whether anybody came under the influence of the whiskey, but no request was made of the court to direct the jury to disregard that answer. All of this evidence was irrelevant and immaterial and therefore on proper objection should have been excluded. But was it prejudicial to the appellant, and if so, harmful enough to require a reversal of the judgment? Counsel for the appellant say that it "carried with it certain suggestions or insinuations which in the minds of a great number of people would be very harmful . . . the purpose and the effect of this testimony is so clearly evident that it requires no argument, it is harmful and its harmful effect is clear." It can only have harmed the appellant by causing the jury to resent its serving of intoxicating liquor to this party of fishermen but to say that it had this effect would be a mere guess and we must presume that the jury was composed of honest and intelligent men who would not let such evidence have any effect on their verdict. Moreover, when it appeared from the answer of the witness that intoxicating liquor was served, the appellant should have, but did not, then object to it, but objected only to the question as to whether anybody came under the influence of the whiskey. But aside from that we are unable to say that the evidence was in fact sufficiently prejudicial, if at all, to justify the reversal of the judgment because of it.
Another of the appellant's complaints is the granting to the appellee of an instruction permitting the jury *Page 551 
to award her more than nominal damages, and refusing the appellant's request for the following instruction: "The court instructs the jury that if you should find for the plaintiff, you cannot under the law return a verdict for more than nominal damages."
As hereinbefore appears the court below, on the evidence before it, should have limited the appellee's recovery, if any, to nominal damages for the reason that she failed to prove with reasonable certainty any actual damages. But another reason advanced by counsel for the appellant in support of this refused instruction may confront the court below on another trial and for that reason should not now go unnoticed.
It appears from the evidence that effluent was cast into this river by others acting independently of the appellant which it claims contributed to the pollution of the river and to the death of the fish. If this is true, the appellant is only responsible for its proportionate part of the damage inflicted. Masonite Corporation v. Burnham et al., 164 Miss. 840, 146 So. 292, 91 A.L.R. 752; 4 Rest. Torts, Section 881; 39 Am. Jur., Nuisance, Section 38; 46 C.J. p. 749; Swain v. Tennessee Copper Co.,111 Tenn. 430, 78 S.W. 93 (an instructive case). Counsel for the appellant say that its request for this instruction should have been granted for the reason that the evidence is not such as to enable the jury to determine what part of this damage should be charged to the appellant. It was not necessary for the jury to determine accurately what the appellant's proportionate part of this damage is, but only that its part was not less than a certain percentage thereof, and then apportion the damage to the appellant accordingly. Cf. Ruth v. King, 136 Miss. 377, 101 So. 500. It will not be necessary for us to decide whether the evidence in this record is sufficient for that purpose since the instruction should have been granted for another reason. This same criticism applies to the other instructions requested by the appellant as to so limiting the amount of the appellee's recovery, if any. *Page 552 
It follows from the foregoing views that no error appears in the jury's verdict in so far as it charges the appellant with liability for the destruction of the appellee's fishery business, but that the court below erred in not limiting her recovery to nominal damages. For which reason the judgment should be reversed, but in so far only as it fixes the amount of the appellee's damages and the case will be remanded to the court below for a new trial on that issue only. Of course, if the appellee should enter a remittitur for all the damages awarded her other than such as are what this Court may say is nominal, the judgment will be affirmed; but if not, the judgment heretofore rendered reversing it will remain in effect but will be modified so as to not be final but on reversing the judgment of the court below and remanding the case to that court for a new trial, but only as to the amount of the damages to be awarded the appellant.
Suggestion of error sustained in part and overruled in part.
Alexander, Roberds, and McGehee, JJ., concur in this opinion.